 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10
11
     MELVIN PATTERSON and BRANTON                   ) No. 4:19-cv-05205-HSG
12                                                  )
     STEWART                                        ) ORDER
13                                                  )
                    Plaintiff,                      )
14                                                  )
            vs.                                     )
15                                                  )
     BURNING MAN PROJECT,                           )
16                                                  )
                    Defendants.                     )
17                                                  )
                                                    )
18
                                                    ORDER
19
20         The Court hereby VACATES all currently set dates in light of the parties’ Notice of

21   Settlement, Dkt. No. 53, with the expectation that the parties will file a Joint Stipulation for

22   Dismissal within 60 days. The Court further SETS a Status Conference for June 16, 2020, at

23   2:00 p.m. If this case is dismissed prior to this hearing, the hearing will be automatically

24   vacated and no appearance shall be required.

25   IT IS SO ORDERED.

26   Dated: 4/14/2020                     _____________________________________
27                                        HONORABLE HAYWOOD S. GILLIAM, JR.

28



                                                ORDER

                                                 Page 1
